Citation Nr: 1417844	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-23 586	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel





INTRODUCTION

The Veteran had active service from July 1995 to November 1995 and from May 2001 to August 2002.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in Atlanta, Georgia.

The case was most recently before the Board in October 2011.  At that time, the Board denied entitlement to service connection for a skin disorder, a hair loss disorder, and an increased rating for residuals of a thoracolumbar strain.
Additionally, for the period prior to March 1, 2010, a rating in excess of 30 percent for the Veteran's tension headaches was denied; however, for the period after March 1, 2010, a disability rating of 50 percent was granted.  

The October 2011 Board decision also determined that a claim for TDIU was raised by the record and remanded it for additional development and consideration.  Specifically, the October 2011 Board remand directed the RO send a notice letter notifying the Veteran and his representative of any information necessary to substantiate the TDIU claim to include what information or evidence the Veteran should provide, what information or evidence VA will attempt to obtain on his behalf, as well as to advise the Veteran of the elements of a disability rating and an effective date.  In addition, the October 2011 Board remand directed the RO to send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and thereafter to submit the TDIU claim to the Director of Compensation and Pension Service for an extra-schedular evaluation.  After the above development was completed, the RO was instructed to adjudicate the claim.

Pursuant to the October 2011 Board remand instructions, the RO sent the Veteran a November 2011 letter requesting that he return the enclosed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, this letter also addressed the notice elements as indicated in the remand directives.  Additionally, the record reflects that the RO obtained a May 2012 evaluation from the Director of Compensation Service.  Also, in May 2012, the RO adjudicated the claim and issued a supplemental statement of the case.  Thus, the Board finds that there has been substantial compliance with the October 2011 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders).  However, as discussed below, the Board finds that additional development is necessary.  

In his May 2010 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge in Washington, DC.  Such a hearing was scheduled for September 2011, and the Veteran was so notified in July 2011.  A review of the Veterans Appeals Control and Locator System indicates that the Veteran cancelled this hearing in September 2011 written correspondence, although such document is not associated with the claims file.  Nevertheless, the Veteran did not appear for his scheduled hearing.  Accordingly, the Board will proceed with appellate review.  38 C.F.R. § 20.704(e) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The claims file contains indications that Veteran participated in vocational rehabilitation.  To date, the Veteran's VA Vocational Rehabilitation and Employment Services (VR&E) folder has not been requested for association with his claims file.  The VR&E folder is likely to contain evidence relevant to the Veteran's TDIU appeal.  Thus, the VR&E records must be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2013);38 C.F.R. § 3.159(c)(2) (2013).

A May 2012 supplemental statement of the case referenced review of VA Form 21-8940, Veteran's Application for Increased compensation Based on Unemployability dated November 15, 2011.  However, that form is not associated with the claims file.  Thus, on remand this document should be obtained and associated with the claims file.  All actions to obtain the requested record should be documented fully in the claims file.  If this document cannot be obtained then the Veteran should be provided with another VA Form 21-8940, Veteran's Application for Increased compensation Based on Unemployability.  

An August 2013 VA headaches examination and VA treatment records dated subsequent to the May 2012 statement of the case have been associated with the claims file.  Additionally, Veterans Benefits Management System contains an employment record of leave used, received by VA in November 2013.  These records contain evidence pertinent to the TDIU claim, but they have not been previously considered by the RO in adjudicating the claim.  Accordingly, the Board must return this matter to the RO for consideration of the additional evidence and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2013).

Accordingly, the case is REMANDED for the following actions:

1.  Request and obtain the Veteran's VA VR&E folder and associate it with the claims file.  All efforts to obtain such records must be documented in the record.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain and associate with the record VA Form 21-8940, Veteran's Application for Increased compensation Based on Unemployability dated November 15, 2011, as referenced in the May 2012 supplemental statement of the case.  All actions to obtain the requested record should be documented fully in the claims file.  If this document cannot be obtained then the Veteran should be provided with another VA Form 21-8940, Veteran's Application for Increased compensation Based on Unemployability.  

3.  Readjudicate the TDIU claim taking into consideration all newly acquired evidence, specifically including the Veteran's recent VA treatment records, the August 2013 VA headaches examination and November 2013 employment record of leave used, associated with the claims file.  If the TDIU claim remains denied, return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

